ROSE, District Judge.
Each of the vessels above named is a steamship. The Kennebec is 250 feet long. Its net register is 1,930 tons. The Strathnairn is 380 feet long, and has 52 feet 2 inch beam. Its net register is 2,811 tons. On the morning of the collision it drew 23 feet 6 inches. The steamers collided in broad daylight at about 8 o’clock in the forenoon of January 26, 1910. The weather was clear, the wind light. For at least 20 minutes preceding their coming together they had been in plain sight of each other. Their movements were not in any wise complicated by the proximity of any other vessel. Each libeled the other. The cases have been consolidated.
The vessels came together in the Brewerton, or main ship, channel leading from the harbor of Baltimore into the Chesapeake Bay. The ships were then a little east of the point at which the channel from Sparrows Point joins the Brewerton channel. The latter is 600 feet wide and 30 feet deep. The Sparrows Point channel is 100 feet wide, and about 25 feet deep. The Kennebec was bound for Boston. It had taken 3,400 tons of coal on board at Port Covington, the western Maryland coal pier in the Baltimore Plarbor. It had passed down the Ft. McHenry channel and into Brewerton channel. At the time of the collision it had gone nearly two miles in the last named. The Strathnairn had at Sparrows Point taken on a load of steel rails for Australia. It came down the Sparrows Point channel. The collision took place as or very shortly after the Strathnairn turned into the Brewerton channel. A vessel coming down the Sparrows Point channel sails nearly due south. One bound out through the Brewerton channel is on an east southeast course. The angle made by the two channels is therefore about 10 degrees. The northeast corner formed by this intersection is, however, dredged out to such an extent that vessels can turn from the Sparrows Point channel into the Brewerton channel on a relatively easy curve. At the instant preceding the actual collision the vessels must have been on substantially a parallel course. The Strathnairn was from 250 to 300 feet ahead, so that the stem of the Kennebec overlapped the stern of the Strathnairn for the distance of from 75 to 100 feet. In some way, one or the other, or both, moved towards each other so that the Kennebec’s port side for a distance of 75 feet back from the bow came against the starboard quarter of the Strathnairn for a distance of about 15 feet from the stern of the latter. Each vessel was damaged. Neither was disabled. Each, after returning to Baltimore, was able to make temporary repairs and proceeded on her voyage without discharging cargo.
The vessels first sighted each other shortly after the Kennebec passed Ft. Carroll, and when she was still in the Ft. McHenry channel. At this time the tugs which had turned the Strathnairn around had probably been cast off, and she was headed down the Sparrows Point channel. The Strathnairn first moved slow ahead, then- half ahead, and then full speed ahead. Its witnesses say that full channel speed for it was between five and six miles an hour.The tide which was just beginning to ebb would not affect the speed of the Strathnairn, as it ran directly across its course. It probably added about a knot an hour to the speed of the Kennebec. The Strathnairn was navigated’ by a local pilot, a young man who had *916served an apprenticeship as a bay pilot for some years. At the time of the collision he had had his license for about seven months. When the Strathnairn had passed spar buoy No. 4 of the Sparrows Point channel, her pilot says he looked at the Kennebec, and made up his mind that he was nearer to the junction of the two channels than was the Kennebec, and that he would get there first. If he is accurate in tHe-positi’ons he now assigns to the two vessels, they were in fact about the same distance from the mouth of the Sparrows Point channel, 'fih'e. Kennebec was moving from one-third to one-half faster than the Strathnairn. It would not seem that the belief of the pilot of the Strathnairn that he would get to the junction point first was well founded. 'He acted on it, however, by giving two blasts to signify thát B,e<proposed to go out ahead of the Kennebec. This in my opinion he Bad, no right to do. The Kennebec was on his starboard side. In that situation it was the privileged ship.
The proctors for the Strathnairn have claimed that the Kennebec should be considered as the overtaking vessel within the meaning of the inland rules. A rule laid down on the chart shows that the Ken-nebec at no time while the Strathnairn was in the Sparrows Point channel could have occupied the position of an overtaking vessel as defined in the rulés. The Strathnairn’s pilot in deciding to pass out ahead was doubtless influenced by the fact that he had a large ship of more than 50 feet beam in a channel not more than 100 feet wide. He says he could not have stopped in that channel without going ashore. He certainly could have navigated his ship at half speed as he had already done during part of his descent through that channel. If he could not control his ship while running at full speed in the sense that he could not safely check that speed, he was in error in putting the vessel under full speed when another ship was in sight and in the privileged position. As the other vessel was privileged, it was his business to keep out of the way. If he had not attempted to go ahead into the Brewerton channel before the Kennebec reached a point opposite the mouth of the Sparrows Point channel, the collision would not have taken place. I am clear, therefore, that the Strathnairn was in fault.
Capt. Byrne, in command of the Kennebec, has been at sea for 42 years. During the Spanish-American War he heíd a commission in the United States navy as ensign and acting lieutenant. He has an unlimited ocean license, a first-class pilot’s license from Maine to Virginia, and a British license. He says he was greatly surprised when he heard the two blasts from the Strathnairn. The pilot rules did not allow him to cross signals. He testifi.es that all he could do was to return the two blasts. He claims that he did not dare to give the danger signal and reverse his engines. He was going at full speed. His vessel did not steer well if when at full speed an attempt was made to reverse. He feared she would go aground. So soon as he gave "the two blasts, he/stQpped his engines. He says the speed of the ship was reduced until 'he found she was losing steerage way. Up to that timé he had been on the port side of the channel. He saw that the vessels were not changing their bearings materially, and he thought there was sonte .danger of a collision. He accordingly gave one blast-to signify *917that he would go to starboard, ported his helm, put his engines at slow speed ahead; and went over to the starboard side of the channel. If he had reduced his speed so much that his vessel had lost steerage way, it would seem that it might have been practicable for him then to have reversed his engines. He says he can reverse with safety when his ship is running slowly. He did it at the instant of the collision, and did not go aground. If he had reversed earlier than he did, there would have been no collision at all. I recognize that he was put in an embarrassing position by the attempt of the Strathnairn to pas,s ahead of him; still he knew, or should have known, that a dangerous position had. been thereby created. He should have done what the rules required when there is danger of collision. In the interests of life and property, it is so important that the rules shall be obeyed that an excuse for not strictly obeying them cannot be lightly accepted. As to what happened in the moment or two immediately preceding the collision there are the usual contradictions in testimony. Not only do the witnesses for the Strathnairn tell a different story from those for the Kennebec, but it would not be easy to fit into any consistent account everything that the witnesses for either of the ships say. It is very possible that no one really does know all that did happen, much less the precise sequence in which it happened. In coming out of the Sparrows Point channel, the Strathnairn went some distance across towards the starboard side of the Brewerton channel before turning into her course down the channel. There is dispute between the witnesses as to whether or not this movement of hers did not carry her beyond the middle of the channel and clear over to the starboard side. Apparently at the same time that she was crossing, or partly crossing, the Brewerton channel, the Kennebec was also moving across that channel from the port to the starboard side. When the Kennebec had gotten under a port helm as far over on the starboard side of the channel as its captain dared to go, he put his helm to starboard to straighten her course down the channel. Very possibly at the same moment the Strathnairn threw her helm in the same direction and for the same purpose. These movements inevitably tended to bring the stem of the Kennebec and the stern of the Strathnairn close together. The suction did the rest. The witnesses for the Kennebec say that, when the Strathnairn came out the Sparrows Point channel and passed in front or partially in front of their ship, it seemed to them that she, the Strathnairn, stopped. They claim that if she had not done so there would have been no collision. The log of the Strath-nairn says that she kept full speed ahead from the time she was first put at full speed until after the collision. Most of the witnesses produced on her behalf say the same thing. One, however, testifies that it appeared to him that her course was retarded just before the collision.
I shall not attempt to reconcile any of these contradictions or inconsistencies. The ships ought never to have gotten so close together as to make a collision imminent. The faults of both contributed to put them there. The damages will be evenly divided. If the parties cannot agree upon the amount, I will sign an order for a reference.